DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 11 and 13 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubczynski et al (US 2017/0186098).
As to claim 1, Lubczynski et al teaches a system (paragraph [0033]...systems, methods and articles of manufacture for identifying errors and/or generate error explanations in the computerized preparation of a payroll tax form to be submitted to a tax agency), comprising:
a memory that stores computer executable components (paragraph [0004]...memory...the data store is configured to store employer-specific payroll data for a plurality of tax data fields); and
a processor that executes the computer executable components stored in the memory (paragraph [0004]...the payroll system includes a computing device having a computer processor), wherein the computer executable components comprise:
a generating component (paragraph [0088]...explanation engine 154) that:
generates narrative information (paragraph [0088]...generate a narrative explanation of errors) comprising at least one of a reference to a decision-making process (paragraph [0077]...the schema error explanation may include a narrative explanation, fragments, expressions, and/or partial statements. The error check engine 150 is further configured to utilize the schema error explanation to generate a narrative explanation of errors identified according to a particular error rule), paragraph [0077]...the error explanation may also include a recommendation or requirement for correcting the error. In the EIN example, the recommendation may state something like, "You must enter 9 numbers, and no other characters."), a reasoning process or information indicative of a basis upon which at least one of one or more options or one or more sections were included in or excluded from an automatically generated report (paragraph [0078]...error check engine 150 may also transmit the errors to the UI controller 80 which can then display the errors to a user, and/or utilize the errors in the process of data entry via the UI manager 82); and
identifies at least one of one or more relevant sections or one or more relevant options of the report (paragraph [0081]...brief explanation 115A extracted by the explanation engine 110 indicates that the total tax after adjustments does not equal the total monthly tax liabilities. In this example, the user is also provided with a natural language explanation 1156 that is more readily understood by users which is generated by a natural language generator 114), wherein the identification is based on a defined factor and employs artificial intelligence, and wherein the generation employs artificial intelligence (paragraph [0081]...the natural language generator 114 may utilize artificial intelligence or machine learning such that results may be improved); and
a populating component (paragraph [0045]...the leaf nodes 24 may be populated with information that is automatically obtained...prior payroll tax forms may be used by the payroll system to extract information (e.g., employer name, address, EIN, etc.) which can then be used to populate the leaf nodes 24.) that: determines the narrative information to include in the report (paragraph [0053]...tax reporting forms), wherein the determining the narrative information to include comprises at least determining at least one location in the one or more sections to include one or more rationales for at least one decision (paragraph [0043]...the statistical data 36 may be compared to one or more known employer data fields (e.g., number of employees, filing status, geographic location, or the like) such that the question that is presented to the user is most likely to lead to a path to completion), and outputs decision information identifying a basis for inclusion or exclusion of report information selected to populate the at least one of one or more relevant sections or one or more relevant options of the report, wherein the output is based on the narrative information (paragraph [0075]...the TLA 60 may also output completed payroll tax form data that is used to generate the actual completed payroll tax form (either electronic tax form or paper tax form). The payroll tax form itself can be prepared by the TLA 60 or at the direction of the TLA 60 using, for example, the services engine 90 that is configured to perform a number of tasks or services for the system provider).

As to claim 2, Lubczynski et al teaches the system, further comprising:
a prompting component that prompts an entity for input information to determine at least one of additional relevant sections of the report, additional relevant options of the automatically generated report, or additional information to populate the report, if the system cannot determine the input information on its own (paragraph [0082]...the explanation engine 154 may also be configured to generate additional, more detailed narrative explanations in response to user prompts. For instance, each of the error rules may be associated with a respective error explanation, or plurality of error explanations such that a single error rule has multiple error explanations, such as a general explanation and additional more detailed explanations. The explanation engine 154 may display the general explanation along with user prompts (e.g., selection buttons, hyperlinks, etc. may be used to allow the user to select them) which the user can select in order to view additional more detailed explanations), wherein the system has determined that the additional relevant sections, the additional relevant options, or the additional information cannot be inferred from the narrative information.

paragraph [0042]...tax filings), or a document associated with the report (paragraph [0078]...errors identified by the error check engine 150 and the explanations generated by the error check engine 150 may be compiled into a report for use by a user, such as an agent of a service provider utilizing the payroll system 40 to prepare payroll tax forms for the employer. The report may be as simple as a log file, or it may be an email, or an electronic document like a pdf or Microsoft Word file. The report could also be a web page configured for display on a web browser and made accessible via the internet. The error check engine 150 may also transmit the errors to the UI controller 80 which can then display the errors to a user, and/or utilize the errors in the process of data entry via the UI manager 82).

As to claim 4, Lubczynski et al teaches the system, wherein the filing need comprises a regulatory filing need, a governmental filing need, or an administrative filing need (paragraph [0042]... The statistical data 36 may be obtained from a proprietary source of data such as tax filing data owned by Intuit, Inc. The statistical data 36 may be third party data that can be purchased or leased for use. For example, the statistical data 36 may be obtained from a government taxing authority or the like (e.g., IRS)).

As to claim 5, Lubczynski et al teaches the system, wherein the generating component (paragraph [0088]...explanation engine 154) also automatically generates the report based on a template or schema (paragraph [0088]...the node error explanation may be a template having fillable fields and the error check engine 150 and/or explanation engine may be configured to provide the explanation as well as providing a description of the specific erroneous input), wherein the report is automatically generated prior to the identification of the at least paragraph [0053]...a user may scan or take a photographic image of a tax document (e.g., prior IRS Form 944, W-2, etc.) that is then processed by the payroll tax form preparation software 100 to extract relevant data fields that are then automatically transferred and stored within the data store 42. OCR techniques along with pre-stored templates of tax reporting forms may be called upon to extract relevant data from the scanned or photographic images whereupon the data is then transferred to the shared data store 42 ; paragraph [0093]...components of a computing device 102, 103 that may be utilized to execute the software for automatically calculating and preparing a payroll tax form for electronic or paper submission)

Claim 6 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 7 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 8 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 9 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 



Claim 11 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

As to claim 13, Lubczynski et al teaches the computer-implemented method, further comprising: updating, by the system, based on at least the input information, the at least one of one or more relevant sections or one or more relevant options included in the report (paragraph [0073]...the new or updated data is then reflected in the updated instantiated representation of the schema 44. Typically, although not exclusively, in response to a user interface presentation 84 that is generated (e.g., interview screen), a user inputs data to the payroll tax form preparation software 100 using an input device that is associated with the computing device 102, 103. For example, a taxpayer may use a mouse, finger tap, keyboard, stylus, voice entry, or the like to respond to questions. The user may also be asked not only to respond to questions but also to include dollar amounts, check or un-check boxes, select one or more options from a pull down menu, select radio buttons, or the like. Free form text entry may also be requested of the user).

Claim 14 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 


Claim 17 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubczynski et al (US 2017/0186098) in view of DAIA NU et al (US 2019/0188326).
As to claim 12, Lubczynski et al teaches the computer-implemented method, further comprising: updating, by the system, based on at least the input information (paragraph [0073]...the new or updated data is then reflected in the updated instantiated representation of the schema 44).
Lubczynski et al fails to explicitly show/teach training data to be used by the system on an internal model of the system at least one of to improve a function of the internal model or to improve a capability to predict entity input in reports generated by the system, wherein the system uses the input information to update the training data.
	However, DAIA NU et al fails to explicitly show/teach training data to be used by the system on an internal model of the system at least one of to improve a function of the internal model or to improve a capability to predict entity input in reports generated by the system, wherein the system uses the input information to update the training data (paragraph [0022]...a predictive model may be trained by considering text included in questions in order to recognize relationships between words and better understand the meaning of the language used. For example, Natural Language Processing (NLP) techniques may be employed as part of a process for constructing a domain-specific ontology that identifies connections between words, extraneous terminology, words that are synonyms within the domain, words that relate to particular concepts or topics, and the like. One such example of a natural language processing model is vector space model known as term frequency inverse document frequency (tf-idf), which is a count-based method that computes the statistics of how frequently words co-occur with other neighboring words in a large corpus of text...Frequently occurring words, augmented through domain-specific ontologies, define topics likely to be relevant to particular groups of users. For example, such processing may enable a predictive model to predict relationships between certain user characteristics and the user's likely interaction with an application and likely support needs with respect to that application).
	Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Lubczynski et al to have training data to be used by the system on an internal model of the system at least one of to improve a function of the internal model or to improve a capability to predict entity input in reports generated by the system, wherein the system uses the input information to update the training data, as in DAIA NU et al, for the purpose of predicting relationships between certain user characteristics and the user's likely interaction with an application and likely support needs with respect to that application


Claim 20 has similar limitations as claim 12. Therefore, the claim is rejected for the same reasons as above. 


Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128